



COURT OF APPEAL FOR ONTARIO

CITATION: Orgaworld Canada Ltd. v. Ontario (Environment and
    Climate Change), 2014 ONCA 654

DATE: 20140924

DOCKET: C58575

Simmons, Rouleau and Hourigan JJ.A.

BETWEEN

Orgaworld Canada Ltd.

Applicant

(Appellant)

and

Her Majesty the Queen

Respondent

(Respondent in Appeal)

Thomas J. Corbett, for the appellant

Justin Jacob and Andrea Huckins, for the respondent

Heard and released orally: September 19, 2014

On appeal from the judgment of Justice K.A. Gorman of the
    Superior Court of Justice, dated March 13, 2014.

ENDORSEMENT

[1]

We reject the appellants submission that the application judge erred in
    declining to entertain the appellants s. 24(1)
Charter
application
    which was premised on post-trial delay  the Justice of the Peace gave his
    decision about 15 months after the close of submissions.

[2]

The appellant was entitled to raise the s. 11(b)
Charter
issue
    of post-hearing delay in an appeal to the Provincial Offences Appeal Court
    under the
Provincial Offences Act
and had done so.  In these
    circumstances, the application judge had discretion to decline to entertain the
    appellants s. 24(1)
Charter
application to the Superior Court.  We
    see no error in her exercise of discretion.

[3]

On appeal, we are now informed that the issue has been argued before the
    Provincial Offences Appeal Court and is under reserve.  While we are advised
    that the Crown argued in the Provincial Offences Appeal Court that that court
    should not entertain the s. 11(b) argument because it should have been raised
    before the Justice of the Peace, that same argument would have been available
    to the Crown before the application judge.  The appellant, therefore, is under
    no disadvantage in proceeding in the Provincial Offences Appeal Court.  Rather,
    it has the advantage of having a full record.

[4]

The appeal is therefore dismissed.

Janet Simmons
    J.A.

Paul Rouleau
    J.A.


C.W.
    Hourigan J.A.


